Judgment unanimously affirmed without costs. Memorandum: The trial court did not abuse its discretion in preventing plaintiff from taking the parties’ three-year-old child on flights in his private plane when exercising visitation rights. Irrespective of plaintiff’s competence as a pilot, a child of such tender years is less capable of protecting herself in the event of an incident, particularly in a single-engine craft. The court correctly con-*943eluded that, at the current stage of her development, flying in plaintiff’s plane was not in the child’s best interest.
The trial court also properly directed that the parties share, according to their respective incomes, the responsibility for payment of medical and dental expenses not covered by insurance (see, 'Matter of Rubinstein v Bates, 128 AD2d 536; Grillo v Grillo, 86 AD2d 965) and that plaintiff be entitled to claim the child as an exemption for income tax purposes (see, Formato v Formato, 134 AD2d 564). Moreover, the court did not exceed its powers in directing defendant, as custodial parent, to execute a waiver of her right to claim that exemption (see, Wassif v Wassif, 77 Md App 750, 551 A2d 935; In re Marriage of Milesnick, — Mont —, 765 P2d 751; McKenzie v Jahnke, 432 NW2d 556 [ND]; In re Marriage of Einhorn, 178 III App 3d 212, 533 NE2d 29; Hughes v Hughes, 35 Ohio St 3d 165, 518 NE2d 1213; Hooper v Hooper, Tenn Ct App, Feb. 9, 1988, lv denied — SW2d — [decided May 2, 1988]; In re Pergolski v Pergolski, 143 Wis 2d 166, 420 MW2d 414; In re Lincoln v Lincoln, 155 Ariz 272, 746 P2d 13; Fudenberg v Molstad, 390 NW2d 19 [Minn]). (Appeals from judgment of Supreme Court, Monroe County, Boehm, J. — uninsured medical and dental expenses.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.